Citation Nr: 1439799	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability. 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The Veteran testified at a July 2014 Video Conference hearing; the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2013).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

In this case, the Veteran's service treatment records (STRs) are unavailable for review.  The Board notes that the RO/AMC has made several attempts to obtain the Veteran's STRs; however, it appears that such records do not exist or that further efforts to obtain those records would be futile. See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). See April 2012 Formal Finding. 

During a July 2014 Board hearing and in other statements of record, the Veteran consistently reported that he injured his back and shoulders in June 1957 when he slipped and fell on the floor of the Hickam Air Force Base dining hall.  He reported that he was subsequently treated with APC's at the Hickam Dispensary and that he was in "deep pain" at that time.  He also testified that he reported back and shoulder problems upon separation examination in 1961 and that he sought treatment for these problems within the first year after separation.  He stated that he was currently in intense pain and receives ongoing private orthopedic treatment from Dr. B.K. in San Antonio.  

The Veteran's wife, an R.N., also submitted a letter in January 2014.  She stated that she had been treating the Veteran for shoulder and lower lumbar pain since September 1973 for "injuries that happened while he was a...cook in the USAF."  

VA and private treatment records show degenerative disc disease and complaints of shoulder pain.  

To date, the Veteran has not been afforded a VA examination to address his claimed bilateral shoulder and low back disabilities.  The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist the Veteran in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Because all of the Veteran's service records are not available in this case, and in light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine, based on the available evidence of record, if any currently diagnosed bilateral shoulder and low back disabilities are etiologically related to service, include as due to a reported in-service shoulder and back injury.

It also appears from the record that the Veteran continues to receive treatment at the VA Medical Center in San Antonio.  The RO/AMC should obtain any updated VA medical records which relate to the Veteran's claimed bilateral shoulder and low back disabilities on remand should associate them with the claims file. See 38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").  

Further, during his Board hearing, the Veteran reported that he receives ongoing private orthopedic treatment from Dr. B. Kaiser in San Antonia, Texas.  Upon remand, the RO/AMC should obtain from the Veteran authorization for release of these private records. 

Lastly, in December 2008, the RO/AMC received from the Veteran a signed authorization consenting to the release of private records from Dr. Oetmesing (Primary Care Clinic). A single request for these records was made in February 2009 with no response from the provider.  It does not appear that any further action/follow-up was ever undertaken to attempt to secure these records.  This should be accomplished upon remand as indicated below. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should obtain any VA treatment records dated prior to 1997 and since from 2008 to the present, which relate to the Veteran's shoulders and low back, from the VA Medical Center in San Antonio, and/or Iowa City, Iowa, and should associate them with the claims file. If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2. Contact the Veteran and inform him that the authorization for release of private medical records from Dr. Oetmesing (Primary Care Clinic) has expired.  Request that he resubmit signed authorization for release of private medical records from this facility, as well as any other private facility, to include records from Dr. B. Kaiser, where he receives ongoing orthopedic treatment, to VA.

The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012). All development efforts should be associated with the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Thereafter, the Veteran should be afforded a VA orthopedic examination to determine if he has a currently diagnosed (i) bilateral shoulder disability; and/or (ii) low back disability etiologically related to a reported shoulder/back injury in service.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The claims folder must be made available to the examiner along with a copy of this remand.  The examiner must review entire claims folder along with this remand. 

(i) The examiner should identify any current bilateral shoulder disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability had its onset in service or is otherwise etiologically related to the Veteran's military service.  The examiner should discuss the Veteran's reported in-service shoulder/back injury in June of 1957, post-service treatment for shoulder/back issues, as well as his wife's (a registered nurse) statement that she has been treating him for shoulder/back pain since 1973.   

(ii) The examiner should also identify any current low back disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability had its onset in service or is otherwise etiologically related to the Veteran's military service.  The examiner should discuss the Veteran's reported in-service shoulder/back injury in June of 1957, post-service treatment for shoulder/back issues, as well as his wife's (a registered nurse) statement that she has been treating him for shoulder/back pain since 1973.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

4. When the development has been completed, the RO/AMC should review the claims for service connection based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



